NOT FOR PUBLICATION                      FILED
                      UNITED STATES COURT OF APPEALS                      JUN 10 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                                FOR THE NINTH CIRCUIT

MYNOR ROLANDO MELGAR-LOPEZ,                       No.   20-70971

                  Petitioner,                     Agency No. A070-928-455

    v.
                                                  MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                  Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                 Submitted June 2, 2022**

Before: SILVERMAN, KOH, and SANCHEZ, Circuit Judges.

         Mynor Rolando Melgar-Lopez, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen removal proceedings.1 Our jurisdiction is governed by 8 U.S.C.



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1
    Melgar-Lopez does not challenge the BIA’s denial of his motion for termination.
§ 1252. We review for abuse of discretion the denial of a motion to reopen. Cano-

Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002). We deny in part and dismiss in

part the petition for review.

       The BIA did not abuse its discretion in denying as untimely Melgar-Lopez’s

motion to reopen because he filed the motion more than eight years after his final

order of removal. See 8 C.F.R. § 1003.2(c)(2) (requiring motions to reopen to

comply with the general 90-day filing deadline). Melgar-Lopez neither alleged nor

demonstrated that any statutory or regulatory exception to the filing deadline

applies. 8 U.S.C. § 1229a(c)(7)(C); 8 C.F.R. § 1003.2(c)(3); Najmabadi v. Holder,

597 F.3d 983, 986 (9th Cir. 2010) (describing the circumstances under which the

90-day filing deadline does not apply). Melgar-Lopez also failed to establish

grounds for equitable tolling of the filing deadline. Avagyan v. Holder, 646 F.3d

672, 679 (9th Cir. 2011) (explaining that equitable tolling is available to an

applicant who is prevented from timely filing a motion to reopen due to deception,

fraud, or error).

       We lack jurisdiction to review the BIA’s denial of sua sponte reopening for

Melgar-Lopez to seek adjustment of status because he did not show a legal or

constitutional error that would invoke our jurisdiction. See Bonilla v. Lynch, 840

F.3d 575, 588 (9th Cir. 2016) (“[T]his court has jurisdiction to review [BIA]




                                          2                                      20-70971
decisions denying sua sponte reopening for the limited purpose of reviewing the

reasoning behind the decisions for legal or constitutional error.”).

      We reject Melgar-Lopez’s contentions that the BIA failed to consider the

evidence presented in his motion to reopen, or otherwise failed to properly analyze

his claims.

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                  20-70971